


EXHIBIT 10.1
AMENDMENT NO. 3 AND WAIVER
 
TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT NO. 3 AND WAIVER, dated as of December 22, 2009 (this
“Amendment”), to SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into
among PGT Industries, Inc., a Florida corporation (the “Borrower”), UBS AG,
Stamford Branch, as administrative agent (in such capacity, the “Administrative
Agent”) and the Lenders party hereto, and amends the Second Amended and Restated
Credit Agreement dated as of February 14, 2006 (as amended and as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) entered into among the Borrower, the Guarantors party thereto, the
institutions from time to time party thereto as lenders, UBS AG, Stamford
Branch, as administrative agent, issuing bank and collateral agent, General
Electric Capital Corporation and UBS Securities LLC, as co-documentation agents
and the other agents party thereto.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
 
W I T N E S S E T H:
 
Whereas, Section 11.02 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time;
 
Whereas, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement as described below and the Lenders and
the Administrative Agent are willing to so agree subject to the terms and
conditions contained in this Amendment;
 
Whereas, as a condition precedent to the effectiveness of certain amendments
herein, the Borrower has agreed to prepay Term Loans in an amount equal to at
least $17 million (minus fees and expenses);
 
Now, therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
 
SECTION ONE                                 Amendments.
 
(a) Section 1.01 of the Credit Agreement is amended by including the following
defined terms therein in appropriate alphabetical order:
 
(i) “Additional Interest” shall mean 2.5% per annum which shall be capitalized
and added to the unpaid principal amount of the Loans on the last day of each
applicable fiscal quarter of the Borrower pursuant to Section 2.06; provided
that Additional Interest may, at the option of the Borrower, be paid in cash on
the last day of such applicable fiscal quarter.  Notice of the making of such
payment in cash shall be delivered to the Administrative Agent in writing, in
the case of ABR Loans, one Business Day, and in the case of Eurodollar Loans,
three Business Days, prior to the relevant Interest Payment
Date.  Notwithstanding anything to the contrary contained in this Agreement,
Additional Interest shall not be taken into account for purposes of calculating
the financial covenants set forth in Section 6.10 of this Agreement or any of
the associated definitions when used therein or for purposes of any other
references or uses of such financial definitions or the associated definitions
in this Agreement.  For all purposes of this Agreement, any and all references
to “interest” when applied to the Loans shall be deemed to include Additional
Interest, when and as applicable.
 
(ii) “Amendment No. 3” shall mean Amendment No. 3 and Waiver to Second Amended
and Restated Credit Agreement, which amends this Agreement, dated as of the
Waiver Effective Date, among the Borrower, Holdings, the Subsidiary Guarantors
and the Administrative Agent (with the consent of the Required Lenders and
Extending Lenders).
 
(iii) “Amendment No. 3 Effective Date” shall have the meaning set forth in
Section 4(a) of Amendment No. 3.
 
(iv) “Extending Revolving Lender Commitment” shall mean the Commitment of any
Extending Revolving Lender and of any assignee of any such Tranche A-1 Revolving
Lender who takes all or a portion of a Tranche A-1 Revolving Commitment of any
such consenting Tranche A-1 Revolving Lender.
 
(v) “Extending Revolving Lender” shall mean any Tranche A-1 Revolving Lender
that has consented to the Extension.
 
(vi) “Extension” shall mean, with respect to any Tranche A-1 Revolving Lender,
the extension of the maturity date of such Tranche A-1 Revolving Lender’s
Commitment from the Initial Revolving Maturity Date to the Final Revolving
Maturity Date in accordance with Amendment No. 3.
 
(vii)  “Final Revolving Maturity Date” shall mean December 31, 2011 or, if such
date is not a Business Day, the first Business Day thereafter.
 
(viii) “Initial Revolving Maturity Date” shall mean February 14, 2011 or, if
such date is not a Business Day, the first Business Day thereafter.
 
(ix) “Non-Extending Revolving Lender Commitment” shall mean the Commitment of
any Non-Extending Revolving Lender and of any assignee of any such Tranche A-1
Revolving Lender who takes all or a portion of a Non-Extending Revolving
Commitment of any such Tranche A-1 Revolving Lender; provided that if a
Non-Extending Revolving Lender Commitment is assigned to a Non-Extending
Revolving Lender at any time prior to the Initial Revolving Maturity Date, such
Commitment shall thereafter be deemed to be an Extending Revolving Lender
Commitment.
 
(x) “Non-Extending Revolving Lender” shall mean any Tranche A-1 Revolving Lender
that has not consented to the Extension.
 
(xi) “Revolver Availability Amount” shall mean, as at any date of determination,
the excess of the aggregate of Tranche A-1 Revolving Commitments of Tranche A-1
Revolving Lenders over the aggregate Revolving Exposure of Tranche A-1 Revolving
Lenders.
 
(xii) “Revolving Commitment Reduction” shall mean the reduction by the Borrower
of Commitments to Extending Revolving Lenders by up to $5 million in the
aggregate effective on the Amendment No. 3 Effective Date in accordance with the
terms of Sections 2.07 and 2.10.
 
(xiii) “Specified Equity Offering” shall mean the (i) offering of subscription
rights to purchase shares of the common stock of Holdings and/or (ii) the sale
of common stock of Holdings and/or the sale of Qualified Capital Stock of
Holdings to be completed pursuant to Amendment No. 3.
 
(xiv) “Waiver” shall have the meaning set forth in Section 2 of Amendment No. 3.
 
(xv) “Waiver Effective Date” shall have the meaning set forth in Section 4(b) of
Amendment No. 3.
 
(b) The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the first sentence in its entirety and
replacing it with the following:
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) 4.25%.
 
(c) The definition of “Applicable Margin” in Section 1.01 shall be amended by
deleting such definition in its entirety and  replacing it with the following:
 

--------------------------------------------------------------------------------


 
“Applicable Margin” shall mean, for any day:

 
with respect to any Tranche A-1 Revolving Loan only, the applicable percentage
set forth in the table below under the appropriate caption:
 

   
Tranche A-1 Revolving Loans
 
Total
Leverage Ratio
 
Eurodollar
   
ABR
 
Level I
≥4.5:1.0
    5.00%       4.00%  
Level II
<4.5:1.0 but
≥4.0:1.0
    4.50%       3.50%  
Level III
<4.0:1.0 but
≥3.5:1.0
    4.00%       3.00%  
Level IV
<3.5:1.0
≥3.0:1.0
 
    3.50%       2.50%  
Level V
<3.0:1.0 but
≥2.5:1.0
    3.25%       2.25%  
Level VI
<2.5:1.0
 
    3.00%       2.00%  



 
 
with respect to any Term Loan only, the applicable percentage set forth in the
table below under the appropriate caption:

 

   
Term Loans
 
Total
Leverage Ratio
 
Eurodollar
   
ABR
 
Level I
≥4.5:1.0
    5.00%       4.00%  
Level II
<4.5:1.0 but
≥4.0:1.0
    4.50%       3.50%  
Level III
<4.0:1.0 but
≥3.5:1.0
    4.00%       3.00%  
Level IV
<3.5:1.0
 
    3.50%       2.50%  



 
Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Term Loans, Tranche A-1
Revolving Loans and Letters of Credit outstanding on and after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements and certificates indicating another such
change.  Notwithstanding the foregoing, the Leverage Ratio shall be deemed to be
in Level I (i) at any time during which Window Holdings has failed to deliver
the financial statements and certificates required by Section 5.01(a) or (b),
respectively, and (ii) at any time during the continuance of an Event of
Default.
 
(d) The definition of “Consolidated Interest Coverage Ratio” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period plus, with respect to each
Test Period from and including the Test Period ending December 31, 2009 through
and including the Test Period ending December 31, 2010 only, unrestricted cash
of Window Holdings and its Subsidiaries as of the last day of such Test Period
to (y) Cash Interest Expense for such Test Period.
 
(e) The definition of “ECF Percentage” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
 
“ECF Percentage” shall mean, with respect to any fiscal year, the applicable
percentage set forth below across from the applicable First Lien Secured
Leverage Ratio as of the last day of such fiscal year:
 
First Lien Secured Leverage Ratio
 
Applicable Percentage
 
> 3.5:1.0                                                      
    90%  
≤ 3.5:1.0                                                      
    75%  



(f) The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
shall be amended by inserting the following immediately prior to the period
ending the last sentence:
 
“; provided further that, to the extent it would otherwise be included therein,
proceeds from the Specified Equity Offering shall not be included in the
calculation of Excess Cash Flow”
 
(g) The definition of “Final Maturity Date” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
 
“Final Maturity Date” shall mean the later of the Final Revolving Maturity Date
and the Term Loan Maturity Date.
 
(h) The definition of “Letter of Credit Expiration Date” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Final Revolving Maturity Date.”
 
(i) The definition of “Revolving Availability Period” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Revolving Availability Period” shall mean the period from and including January
29, 2004 to but excluding the earlier of (i) the Business Day preceding the
Final Revolving Maturity Date and (ii) the date of termination of the Tranche
A-1 Revolving Commitments.”
 
(j) The definition of “Revolving Maturity Date” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with  the following:
 
“Revolving Maturity Date” means (x) with respect to any Extending Revolving
Lender Commitment, the Final Revolving Maturity Date and (y) with respect to any
Non-Extending Revolving Lender Commitment, the Initial Revolving Maturity Date.”
 
(k) The definition of “Tranche A-1 Revolving Commitment” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with  the
following:
 
“Tranche A-1 Revolving Commitment” shall mean, with respect to each Tranche A-1
Revolving Lender, the commitment, if any, of such Lender to make Tranche A-1
Revolving Loans hereunder up to the amount set forth on Schedule I to the Lender
Addendum executed and delivered by such Lender or in the Assignment and
Acceptance pursuant to which such Lender assumed its Tranche  A-1 Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04.  The aggregate
amount of the Tranche A-1 Revolving Lenders’ Tranche A-1 Revolving Commitments
on the Amendment No. 3 Effective Date is the amount set forth on Schedule I to
Amendment No. 3. The Non-Extending Revolving Lender Commitments shall terminate
on the Initial Revolving Maturity Date and the aggregate amount of the Tranche
A-1 Lenders’ Revolving Commitments immediately following the Initial Revolving
Maturity Date shall be the aggregate of the Extending Revolving Lender
Commitments.
 
(l) Section 2.01 of the Credit Agreement is hereby amended by deleting clause
(b) in its entirety and replacing it with the following:
 
“(b)  to make Tranche A-1 Revolving Loans to Borrower, at any time and from time
to time on or after the Amendment No. 3 Effective Date until the earlier of
(i)(x) the Initial Revolving Maturity Date, in the case of a Non-Extending
Revolving Lender and (y) the Final Revolving Maturity Date, in the case of an
Extending Revolving Lender and (ii) the termination of the Tranche A-1 Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Tranche A-1 Revolving Commitment.”
 
(m) Section 2.02 of the Credit Agreement is hereby amended by deleting clause
(e) in its entirety and replacing it with the following:
 
“(e)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after (i) in the
case of Tranche A-1 Revolving Loans to be made prior to the Initial Revolving
Maturity Date, the Initial Revolving Maturity Date and (ii) in the case of
Tranche A-1 Revolving Loans to be made on or after the Initial Revolving
Maturity Date, the Final Revolving Maturity Date.”
 
(n) Section 2.03 of the Credit Agreement is hereby amended by adding the
following paragraph at the end of such section:
 
“If on the Initial Revolving Maturity Date the Borrower makes a Revolving
Borrowing pursuant to a Borrowing Request submitted to the Administrative Agent
in accordance with this Section 2.03, so long as such Revolving Borrowing is in
an amount not to exceed the amount of the Extending Revolving Lender
Commitments, the Administrative Agent shall advance such Borrowing by
setting-off first, any outstanding Swingline Loans, and second, any outstanding
Revolving Exposure of Extending Revolving Lenders against the amount set forth
in such Borrowing Request.”
 
(o) Section 2.04(a) of the Credit Agreement is hereby amended by deleting
clauses (ii) and (iii) in their entirety and replacing them with the following:
 
“(ii)  to the Administrative Agent for the account of each Non-Extending
Revolving Lender, the then unpaid principal amount of each Revolving Loan of
such Non-Extending Revolving Lender on the Initial Revolving Maturity Date;
(iii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Initial Revolving Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made, (iv) to the Administrative Agent for the account of each Extending
Revolving Lender, the then unpaid principal amount of each Revolving Loan of
such Extending Revolving Lender on the Final Revolving Maturity Date and (v) to
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the earlier of the Final Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided, that on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested; provided
further, that the Borrower shall be deemed to have repaid the Swingline Loans
and the Revolving Exposure of Extending Revolving Lenders, in each case, that
are set-off by the Administrative Agent as contemplated by the last paragraph of
Section 2.03.”
 
(p) Section 2.06 of the Credit Agreement is hereby amended by adding the
following at the end of both Section 2.06(a) and Section 2.06(b):
 
“plus, solely during any fiscal quarter immediately following a Test Period in
which the ratio of (x) Consolidated Indebtedness minus cash and Cash Equivalents
(in each case as of the last day of the relevant Test Period and, in the case of
a Test Period that includes the fourth quarter of 2009, after giving pro forma
effect to the application of any prepayments in connection with Amendment No. 3)
to (y) Consolidated EBITDA for such Test Period exceeds 4.25:1.0, Additional
Interest”.
 
(q) Section 2.07 of the Credit Agreement is hereby amended by deleting clause
(a) in its entirety and replacing it with the following:
 
“(a)  The Tranche A-2 Term Loan Commitments shall automatically terminate at
5:00 p.m., New York City time, on the Amendment and Restatement Effective
Date.  The Tranche A-1 Revolving Commitments of Non-Extending Revolving Lenders
shall automatically terminate on the Initial Revolving Maturity Date.  The
Tranche A-1 Revolving Commitments of the Extending Revolving Lenders shall
automatically terminate on the Final Revolving Maturity Date. The Swingline
Commitment and the LC Commitment shall automatically terminate on the Final
Revolving Maturity Date.”
 
(r) Section 2.10 of the Credit Agreement is hereby amended by deleting clause
(b)(ii) in its entirety and replacing it with the following:
 
“(ii) In the event of any partial reduction of the Tranche A-1 Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Tranche A-1 Revolving Lenders
of the sum of the Revolving Exposures after giving effect thereto and (y) if the
sum of the Revolving Exposures would exceed the aggregate amount of Tranche A-1
Revolving Commitments after giving effect to such reduction, then Borrower
shall, on the date of such reduction, first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings and third, replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess; provided that, with respect to the
Revolving Commitment Reduction only, the Tranche A-1 Revolving Commitments of
each Extending Revolving Lender that also accepts the Revolving Commitment
Reduction pursuant to their respective signature pages in Amendment No. 3 (such
Lenders, “Commitment Reducing Lenders”) shall each be reduced, in each case
notwithstanding the last sentence of Section 2.07(c), in an amount equal to $5
million multiplied by a fraction, the numerator of which is such Commitment
Reducing Lender’s Tranche A-1 Revolving Commitment  (including, for the
avoidance of doubt and without duplication, all outstanding Tranche A-1
Revolving Loans made by such Lender) and the denominator of which is the
aggregate Tranche A-1 Revolving Commitments of all Commitment Reducing Lenders,
in each case as set forth in Schedule I to Amendment No. 3, and otherwise in
accordance with this Section 2.10(b).
 
(s) Section 2.17(d) of the Credit Agreement is hereby amended by inserting the
following immediately prior to the last sentence:
 
“Subject to clause (iii) of Section 2.17(a), immediately following the Initial
Revolving Maturity Date, so long as no Default or Event of Default has occurred
and is continuing, the Swingline Exposure of Non-Extending Revolving Lenders
shall be reallocated pro rata among the Extending Revolving Lenders in
accordance with their Commitments.”
 
(t) Section 2.18(a) is hereby deleted in its entirety and replaced with the
following:
 
“(a)  General.  Subject to the terms and conditions set forth herein, Borrower
may request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary (subject to such
Subsidiary’s compliance with all reasonable requests made by the LC Issuer or
the Administrative Agent pursuant to Section 11.16) in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary).  The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, (i) the LC Exposure would exceed the LC Commitment, (ii) the total
Revolving Exposure would exceed the total Tranche A-1 Revolving Commitments or
(iii) prior to the Initial Revolving Maturity Date, the LC Exposure of
Non-Extending Revolving Lenders that expires after the Initial Revolving
Maturity Date would be greater than the difference between the Extending
Revolving Lender Commitments and the Revolving Exposure of the Extending
Revolving Lenders.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.”
 
(u) Section 2.18(d) of the Credit Agreement is hereby amended by inserting the
following immediately prior to the last sentence:
 
“Subject to clause (iii) of Section 2.18(a), immediately following the Initial
Revolving Maturity Date, so long as no Default or Event of Default has occurred
and is continuing, the LC Exposure of Non-Extending Revolving Lenders shall be
reallocated pro rata among the Extending Revolving Lenders in accordance with
their Extending Revolving Lender Commitments.”
 
(v) Section 6.10(a) of the Credit Agreement shall be amended by deleting such
section in its entirety and replacing it with the following:
 
(a)           Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio
(which shall be calculated on a Pro Forma Basis to give effect to any prepayment
of Loans made in connection with Amendment No. 3 as if such prepayment had been
effected on the first day of any Test Period), as of the last day of any Test
Period ending closest to the end of the period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:
 
Test Period
Total Leverage Ratio
April 1, 2006 — June 30, 2006
6.00 to 1.0
July, 1, 2006 — September 30, 2006
6.00 to 1.0
October 1, 2006 — December 31, 2006
6.00 to 1.0
January 1, 2007 — March 31, 2007
5.75 to 1.0
April 1, 2007 — June 30, 2007
5.50 to 1.0
July 1, 2007 — September 30, 2007
5.25 to 1.0
October 1, 2007 — December 31, 2007
5.00 to 1.0
January 1, 2008 — March 31, 2008
5.00 to 1.0
April 1, 2008 — June 30, 2008
5.00 to 1.0
July 1, 2008 — September 30, 2008
5.00 to 1.0
October 1, 2008 — December 31, 2008
5.00 to 1.0
January 1, 2009 — March 31, 2009
5.00 to 1.0
April 1, 2009 — June 30, 2009
5.00 to 1.0
July 1, 2009 — September 30, 2009
5.00 to 1.0
October 1, 2009 — December 31, 2010
Not Applicable
January 1, 2011 — March 31, 2011
6.25 to 1.00
April 1, 2011 — June 30, 2011
6.00 to 1.00
July 1, 2011 — September 30, 2011
5.75 to 1.00
October 1, 2011 — December 31, 2011
5.50 to 1.00
January 1, 2012 — and thereafter
5.50 to 1.00



 
(w) Section 6.10(b) of the Credit Agreement shall be amended by deleting such
section in its entirety and replacing it with the following:
 
 (b)           Minimum Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio (which shall be calculated on a Pro Forma Basis to give
effect to any prepayment of Loans made in connection with Amendment No. 3 as if
such prepayment had been effected on the first day of any Test Period), for any
Test Period ending during any period set forth in the table below, to be less
than the ratio set forth opposite such period in the table below:
 
Test Period
Consolidated Interest
Coverage Ratio
April 1, 2006 — June 30, 2006
1.75 to 1.0
July, 1, 2006 — September 30, 2006
1.75 to 1.0
October 1, 2006 — December 31, 2006
1.75 to 1.0
January 1, 2007 — March 31, 2007
1.80 to 1.0
April 1, 2007 — June 30, 2007
1.85 to 1.0
July 1, 2007 — September 30, 2007
1.90 to 1.0
October 1, 2007 — December 31, 2007
2.00 to 1.0
January 1, 2008 — March 31, 2008
2.00 to 1.0
April 1, 2008 — June 30, 2008
2.00 to 1.0
July 1, 2008 — September 30, 2008
2.00 to 1.0
October 1, 2008 — December 31, 2008
2.00 to 1.0
January 1, 2009 — March 31, 2009
2.00 to 1.0
April 1, 2009 — June 30, 2009
2.00 to 1.0
July 1, 2009 — September 30, 2009
2.00 to 1.0
October 1, 2009 — December 31, 2009
1.25 to 1.0
January 1, 2010 — March 31, 2010
1.25 to 1.0
April 1, 2010 — June 30, 2010
1.25 to 1.0
July 1, 2010 — September 30, 2010
1.25 to 1.0
October 1, 2010 — December 31, 2010
1.25 to 1.0
January 1, 2011 — March 31, 2011
1.50 to 1.0
April 1, 2011 — June 30, 2011
1.50 to 1.0
July 1, 2011 — September 30, 2011
1.50 to 1.0
October 1, 2011 — December 31, 2011
1.75 to 1.0
January 1, 2012 — and thereafter
1.75 to 1.0



 
(x) Section 6.10 of the Credit Agreement shall be amended by inserting a new
Section 6.10(e) beneath Section 6.10(d) as follows:
 
(e)          Minimum EBITDA.  Permit Consolidated EBITDA for any Test Period
ending during any period set forth in the table below, to be less than the
amount set forth opposite such period in the table below:
 
Period
 
Consolidated EBITDA
(in millions)
 
October 1, 2009 — December 31, 2009
  $ 6.0  
January 1, 2010 — March 31, 2010
  $ 6.0  
April 1, 2010 — June 30, 2010
  $ 6.0  
July 1, 2010 — September 30, 2010
  $ 6.0  
October 1, 2010 — December 31, 2010
  $ 6.0  
January 1, 2011 — and thereafter
 
Not Applicable
 



 
(y) Section 11.04(c) of the Credit Agreement is hereby amended by inserting the
following immediately subsequent to the first sentence:
 
“The Administrative Agent shall identify in the Register the Extending Revolving
Lenders (and their assignees) and the Non-Extending Revolving Lenders (and their
assignees).”
 
SECTION TWO                                 Waiver
 
Effective as provided in Section 4 hereof, the Lenders hereby waive (the
"Waiver"):
 
(a) from the Waiver Effective Date to, but not including the earlier of the
Amendment No. 3 Effective Date and March 31, 2010, any Default as a result of
the Borrower defaulting in the performance of its obligations under Sections
6.10(a) and 6.10(b) of the Credit Agreement (as in effect immediately prior to
the effectiveness of this Waiver) as of the last day of the fiscal quarter
ending on or nearest to December 31, 2009; and
 
(b) from and after the Waiver Effective Date, any Default arising under Section
5.01 or otherwise under the Credit Agreement as a result of the issuance by the
independent public accountants for the Borrower on or prior to March 31, 2010 of
an opinion qualified as to scope or containing other qualification or a going
concern modification that results solely from the default (or potential default)
by the Borrower in the performance of its obligations under Sections 6.10(a) and
6.10(b) of the Credit Agreement (as in effect immediately prior to the
effectiveness of this Waiver).
 
SECTION THREE                                 Extension; Revolving Commitment
Reduction.
 
(a)           By its execution and delivery of its signature page to this
Amendment, each Tranche A-1 Revolving Lender party hereto will be deemed to have
approved of all of the provisions of this Amendment other than the
Extension.  To approve of the Extension as set forth in this Amendment, each
Tranche A-1 Revolving Lender party hereto must check the applicable box next to
"Accept" on its signature page hereto. To accept the Revolving Commitment
Reduction as to itself, a Tranche A-1 Revolving Lender must be an Extending
Revolving Lender and must also check the applicable box next to “Accept” on its
signature page hereto. If a Tranche A-1 Revolving Lender (i) does not execute
and deliver this Amendment, (ii) does not check the "Accept " box with respect
to the Extension on its signature page hereto, (iii) does not check the "Accept"
box with respect to the Revolving Commitment Reduction on its signature page
hereto if it has checked the "Accept" box with respect to the Extension on its
signature page hereto or (iii) checks the "Reject" box with respect to the
Extension and/or the Revolving Commitment Reduction on its signature page
hereto, such Tranche A-1 Revolving Lender shall be deemed to have not approved
of the Extension and/or not accepted the Revolving Commitment Reduction, as
applicable. For purposes of clarity, UBS AG, Stamford Branch and its affiliates
will not accept the Revolving Commitment Reduction.




(b)           Subsequent to the Amendment No. 3 Effective Date and prior to the
Initial Revolving Maturity Date, any Non-Extending Revolving Lender may consent
to the Extension with respect to all of its Tranche A-1 Revolving Commitments
upon delivery to the Administrative Agent of a written notice of such consent
signed by such Tranche A-1 Revolving Lender containing the legal name of such
Tranche A-1 Revolving Lender, the proposed effective date of such consent and
the principal amount of its Tranche A-1 Revolving Commitments, and such consent
shall become effective upon the written consent of the Administrative Agent
thereto and at such time such Tranche A-1 Revolving Lender shall become an
Extending Revolving Lender.


 
SECTION FOUR                                 Conditions to Effectiveness.
 
(a) This Amendment (other than with respect to  Section 2 of this Amendment,
which for the avoidance of doubt is addressed in Section 4(b) below) shall
become effective as of the date (the “Amendment No. 3 Effective Date”) that each
of the following conditions precedent and the condition precedent in Section
4(c) below shall have been satisfied or, solely with respect to Sections
4(a)(ii)(x), 4(a)(ii)(y) and 4(a)(iii), waived by the Administrative Agent:
 
(i) the Administrative Agent shall have received counterparts of this amendment
executed by (w) the Borrower, (x) UBS AG, Stamford Branch, in its capacity as
Administrative Agent on behalf of the Lenders, (y) the Required Lenders with
respect to amendments described in Section One and (z) each of the Extending
Revolving Lenders.
 
(ii) the Borrower shall have (x) paid the Administrative Agent all the fees due
to the Administrative Agent, (y) reimbursed or paid all expenses required to be
paid or reimbursed by the Borrower pursuant to the Credit Agreement and Section
7 hereof and (z) paid a fee to each Lender who consents to this Amendment on or
prior to 3:00 p.m., New York City time, on  December 22, 2009 in an amount equal
to 50 basis points of such consenting Lender’s outstanding Commitments and/or
Term Loans under the Credit Agreement as of the Amendment No. 3 Effective Date
(such amount to be calculated after giving effect to the application of any
prepayments and commitment reductions made in connection with this Amendment No.
3);
 
(iii) the Administrative Agent shall have received a notice of an election to
reduce the Commitments pursuant to the Revolving Commitment Reduction in
accordance with the terms and conditions set forth in Sections 2.07 and 2.10 of
the Credit Agreement; and
 
(iv) the Borrower shall have made a prepayment of at least $17 million (minus
fees and expenses (a) incurred in connection with the Specified Equity Offering
referred to in this paragraph and (b) paid pursuant to clause (a)(ii) of this
Section Four), with at least $15 million of such prepayment to be made with the
proceeds of a Specified Equity Offering, on or prior to noon, New York City
time, on March 31, 2010; provided that the proceeds used for the prepayment
pursuant to this paragraph cannot be from proceeds of equity purchased by the
Borrower or its Subsidiaries in accordance with the provisions of Section 2.10
of the Credit Agreement;
 
(b) Section 2 of this Amendment shall become effective as of the date (the
“Waiver Effective Date”) that each of the conditions precedent described in
Sections 4(a)(i)(w), 4(a)(i)(x), 4(a)(i)(y) and 4(a)(ii)(y) above and Section
4(c) below shall have been satisfied or waived by the Administrative Agent:
 
(c) The effectiveness of this Amendment (other than Sections Seven, Eight, Nine,
Ten and Eleven hereof) is further conditioned upon the accuracy of the
representations and warranties set forth in Section Five hereof.
 
SECTION FIVE                                 Representations and Warranties.
 
In order to induce the Lenders party hereto and the Administrative Agent to
enter into this Amendment, the Borrower represents and warrants to each of the
Lenders that:
 
(a) this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation in accordance with its
terms;
 
(b) no Default or Event of Default has occurred and is continuing other than any
potential Default or Event of Default that would be cured by the Waiver and/or
the Amendment; and
 
(c) both before and after giving effect to this Amendment, all of the
representations and warranties set forth in Article III of the Credit Agreement
and in the other Loan Documents will be true and complete in all material
respects with the same effect as if made on and as of the date hereof (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that any representation or warranty
with respect to the occurrence of a Default or Event of Default shall not apply
to any potential Default or Event of Default that would be cured by the Waiver
and/or the Amendment.
 
SECTION SIX                                 Reference to and Effect on the
Credit Agreement.
 
On and after the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as further amended by this Amendment.
 
The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.
 
For purposes of clarity, to the extent any Default or Event of Default shall be
in existence on the Amendment No. 3 Effective Date under Section 6.10(a) or
6.10(b), such Default or Event of Default shall be cured if the Borrower shall
be in compliance with Section 6.10(a) and 6.10(b) as amended pursuant to
Amendment No. 3.
 
This Amendment is a Loan Document.
 
SECTION SEVEN                                 Costs and Expenses.
 
The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, if any (including, without limitation, the reasonable fees
and expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent).
 
SECTION EIGHT                                 Further Assurances.
 
The Loan Parties agree to promptly take such action, upon the request of the
Administrative Agent, as is necessary to carry out the intent of this Amendment
No. 3.
 
SECTION NINE                                 Execution in Counterparts.
 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or electronic mail shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
SECTION TEN                                 Lender Signatures.
 
Each Lender that signs a signature page to this Amendment shall be deemed to
have approved this Amendment and shall be further deemed for the purposes of the
Loan Documents to have approved this Amendment.  Each Lender signatory to this
Amendment agrees that such Lender shall not be entitled to receive a copy of any
other Lender’s signature page to this Amendment, but agrees that a copy of such
signature page may be delivered to the Borrower and the Administrative Agent.
 
SECTION ELEVEN                                       Governing Law.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
[Signature Pages Follow]






PGT INDUSTRIES, INC.,
 
as the Borrower
 
By:  /s/ Jeffrey Jackson
 
        Name:Jeffrey Jackson
 
        Title:EVP/CFO
 
PGT, INC.,
 
as a Guarantor
 
By:  /s/ Jeffrey Jackson
 
        Name:Jeffrey Jackson
 
        Title:EVP/CFO
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

UBS AG, STAMFORD BRANCH,
 
as Administrative Agent
 
By:  /s/ Mary E. Evans
 
        Name: Mary E. Evans
 
        Title: Associate Director
 
By:  /s/ Irja R. Otsa
 
       Name: Irja R. Otsa
 
       Title: Associate Director
 

 
 

--------------------------------------------------------------------------------

 

Schedule I
 
[Revolving Commitment Reduction]
 

 

 Lender  Revolving Commitment Reduction Amount  General Electic Capital
Corporation  $5,000,000

 